Citation Nr: 1024768	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than May 6, 1999, 
for the award of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an evaluation in excess of 50 percent for PTSD 
from May 6, 1999, through January 21, 2007.

3.  Entitlement to an evaluation in excess of 70 percent for PTSD 
from January 22, 2007.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to April 18, 2007.

(The issue of whether new and material evidence has been received 
to reopen a claim of service connection for a right shoulder 
disability is the subject of a separate Board decision.)




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.

Representation in this case has been limited to the issues 
identified on the title page-PTSD rating (including TDIU) and 
effective date issues.  In May 2007, the Veteran confirmed that 
he is only represented by counsel in regards to the PTSD claim 
and not the application to reopen a claim of service connection 
for a right shoulder disability.  Thus, as noted on the title 
page, the right shoulder claim is the subject of a separate 
decision.

(The decision below addresses the issue of entitlement to an 
earlier effective date for the award of service connection for 
PTSD and the PTSD rating issues.   The TDIU claim is addressed in 
the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  By a June 1993 decision, the RO denied the Veteran's claim of 
service connection for PTSD.  The Veteran did not appeal the 
decision.

2.  No claim of service connection for PTSD was thereafter 
received prior to May 6, 1999.

3.  At the time of the June 1993 decision, sufficient information 
did not exist in order to identify and obtain service records 
that were, in part, relied on to grant the May 6, 1999, claim of 
service connection for PTSD.

4.  From May 6, 1999, the Veteran's service-connected PTSD has 
been manifested by symptoms that have resulted in occupational 
and social impairment with deficiencies in most areas; total 
occupational and social impairment has not been shown.


CONCLUSIONS OF LAW

1.  A June 1993 RO decision, which denied entitlement to service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1992).

2.  The assignment of an effective date earlier than May 6, 1999, 
for the award of service connection for PTSD is not warranted.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.157, 3.158, 3.400 (2009).

3.  From May 6, 1999, through January 21, 2007, the criteria for 
a 70 percent schedular rating for service-connected PTSD were 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 
4.130, Diagnostic Code 9411 (2009).

4.  From May 6, 1999, the criteria for a rating in excess of 70 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2009).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed has been 
accomplished to make a decision as to the issue regarding an 
earlier effective date for the award of service connection for 
PTSD and the PTSD rating issues.  Through August 2006 and 
May 2007 notice letters, the RO notified the Veteran and his 
representative of the information and evidence needed to 
substantiate the Veteran's claims for an earlier effective date 
and higher initial ratings for PTSD.  The letters provided the 
Veteran with the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).

The Board also finds that the August 2006 and May 2007  notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
Veteran that VA was responsible for obtaining relevant records 
from any Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his PTSD.

In any event, as is the case here, once a veteran disagrees with 
an initial determination (rating and effective date), other 
provisions apply to the remainder of the adjudication process, 
particularly those pertaining to the issuance of rating decisions 
and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) 
(West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2009); Dingess, 
19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Consequently, a remand of the PTSD issues 
for further notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with the PTSD issues 
on appeal.  The Veteran's service treatment records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Center (VAMC) in Topeka, Kansas.  He 
has indicated that he only receives psychiatric treatment at this 
facility.  Records referencing psychiatric problems from the 
Social Security Administration were also obtained (consisting of 
VA treatment records and an October 2000 report from a Dr. C.P.).  
Additionally, the Veteran was provided multiple VA examinations 
in connection with his PTSD claim, the reports of which are of 
record.  The reports contain sufficient evidence by which to 
evaluate the Veteran's PTSD in the context of the rating 
criteria.  The evidence does not suggest that the Veteran's PTSD 
has worsened since the last examination; thus a remand for 
another VA examination is not warranted.  Therefore, VA has 
properly assisted the Veteran in obtaining any relevant evidence 
concerning the PTSD rating claims.  Furthermore, no further 
development action is required for the effective date claim.  The 
outcome of that appeal turns on a determination as to the date 
that a claim was filed and whether a prior adverse decision 
became final.  There is no need for a medical examination and or 
opinion.  There is no suggestion that additional evidence, 
relevant to this matter, exists and can be procured.  

II. Analysis

A. Effective Date of the Award of Service Connection for PTSD

The Veteran originally filed a claim of service connection for 
PTSD that was received by the RO on January 25, 1993.  By a June 
1993 rating decision, the RO denied the claim.  The Veteran was 
notified of the denial and of his appellate rights by a letter 
dated later in June 1993.  He did not appeal the decision within 
one year of that notice letter; thus, the RO's June 1993 decision 
is final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1992).

On May 6, 1999, the RO received an application for benefits from 
the Veteran whereby he essentially requested, in part, to reopen 
his previously denied claim of service connection for PTSD.  The 
RO denied the PTSD claim by rating decisions dated in September 
1999 and January 2002.  The Veteran appealed the denial and the 
RO ultimately granted service connection for PTSD in a February 
2006 rating decision.  The RO set the effective date of the award 
of service connection for PTSD as April 24, 2000-the date the RO 
initially determined it received the petition to reopen the 
claim.  The Veteran filed a notice of disagreement with the 
effective date of the service connection award.  By a January 
2008 rating action, the RO determined that an earlier effective 
date was warranted for the award of service connection for PTSD-
May 6, 1999-the date the application for benefits was received 
requesting that the PTSD claim be reopened.  Although this 
earlier effective date was awarded, the Veteran's representative 
contends the effective date should be set to as early as January 
1993-when the Veteran originally filed a PTSD claim.  Because 
the full benefit sought was not granted by the RO on appeal, the 
issue is properly before the Board.

Generally, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400 (2009).  The effective date of a 
reopened claim is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(2), (r).

Because the June 1993 RO decision is final, the claim by which 
the Veteran was granted service connection for PTSD, and which 
led to this appeal, was a claim to reopen a previously denied 
claim.  The United States Court of Appeals for Veterans Claims 
(Court) has held that when a claim is reopened, the effective 
date cannot be earlier than the date of the claim to reopen.  
Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing 
Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 
8 Vet. App. 332, 340 (1995).)

On May 6, 1999, the RO received correspondence from the Veteran.  
It was determined that the statement constituted an application 
to reopen the previously denied claim and the effective date of 
the award of service connection for PTSD was ultimately set as of 
that date.  The Veteran was therefore afforded the earliest 
possible effective date and there is no legal basis to establish 
an earlier date for reopened claims unless there is a document of 
record received earlier than May 6, 1999, that could be construed 
as a claim to reopen.

A review of the record reveals only a handful of documents that 
were associated with the record after the June 1993 letter 
notifying the Veteran of the PTSD denial and prior to the receipt 
of the application of benefits on May 6, 1999.  The records 
primarily pertain to an appeal to the Court for unrelated right 
shoulder injury and fungal condition claims.  Of note, on August 
6, 1993, the RO received from the Veteran's representative (the 
same representative in this matter who had previously been 
appointed by the Veteran in 1993) a letter indicating that it was 
an "informal claim" requesting service connection for a 
"psychoneurotic disorder."  The Veteran's representative has 
not contended that the letter constituted a claim to reopen the 
previously denied PTSD claim and the Board does not find so 
either given that PTSD was not mentioned.  Even so, the Veteran's 
representative expressly stated in the August 6, 1993, letter 
that he did not want VA to take any action on the informal claim 
and he acknowledged that the Veteran had one year within which to 
provide information on the claim.  Neither the Veteran or his 
representative submitted any additional information or evidence 
concerning the matter.  Chronologically, the next correspondence 
received by the RO was the application for benefits on May 6, 
1999.  Thus, to the extent that the August 6, 1993, letter was a 
claim, it was effectively abandoned.  See 38 C.F.R. § 3.158 
(2009).

The Board notes that VA or uniformed services medical records may 
form the basis of an informal claim to reopen.  See 38 C.F.R. 
§ 3.157 (2009).  Under the provisions of 38 C.F.R. § 3.157(b)(1), 
the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be accepted 
as the date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of such 
examination, treatment or hospital admission.  Otherwise, in the 
case of evidence from a private physician, date of receipt of any 
record or report will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(2).

The claims file does not contain VA treatment records or 
examination reports dated after the June 1993 decision and prior 
to May 6, 1999.  The records show that the Veteran began 
receiving VA treatment for PTSD in 2000.  Because there was no VA 
or uniformed services medical record related to PTSD received 
within one year prior to the claim to reopen, section 3.157(b)(1) 
is not for application.  Records were received from private 
treatment providers that included entries prior to May 6, 1999.  
The records primarily pertained to treatment for physical 
problems.  In any case, the private records were received by the 
RO in July 1999.  Because private records may be considered to be 
a claim only as early as when received, the private records could 
not constitute an earlier claim to reopen even if they did 
reference PTSD because they were received after May 6, 1999.

The Veteran's representative contends that the provisions of 
38 C.F.R. § 3.156(c) are applicable to the Veteran's appeal for 
an earlier effective date.  During the pendency of the claim, VA 
amended 38 C.F.R. § 3.156(c) in order to clarify VA's practice 
regarding newly received service department records.  See 71 Fed. 
Reg. 52455-57 (Sept. 6, 2006).  The more recent version states 
that:  notwithstanding any other section in this part, at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section (pertaining to reopening a previously denied claim with 
receipt of new and material evidence).  38 C.F.R. § 3.156(c)(1) 
(2009).

The regulation further states that such records include, but are 
not limited to:  (i) service records that are related to a 
claimed in-service event, injury, or disease, regardless of 
whether such records mention the veteran by name, as long as the 
other requirements of paragraph (c) of this section are met; (ii) 
additional service records forwarded by the Department of Defense 
or the service department to VA any time after VA's original 
request for service records; and (iii) declassified records that 
could not have been obtained because the records were classified 
when VA decided the claim.  Id.

However, paragraph (c)(1) does not apply to records that VA could 
not have obtained when it decided the claim because the records 
did not exist when VA decided the claim, or because the claimant 
failed to provide sufficient information for VA to identify and 
obtain the records from the respective service department, the 
Joint Services Records Research Center (JSRRC), or form any other 
official source.  38 C.F.R. § 3.156(c)(2).

The regulation states that an award made based all or in part on 
the records identified by paragraph (c)(1) of this section is 
effective on the date entitlement arose or the date VA received 
the previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions of this part 
applicable to the previously decided claim.  38 C.F.R. 
§ 3.156(c)(3).  Additionally, a retroactive evaluation of 
disability resulting from disease or injury subsequently service 
connected on the basis of new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a specific 
rating over a part or the entire period of time involved, a 
retroactive evaluation will be assigned accordingly, except as it 
may be affected by the filing date of the original claim.  
38 C.F.R. § 3.156(c)(4).

The Veteran's representative cites to the case Vigil v. Peake, 
where the Court found that a Board decision erred when it found 
that § 3.156(c) did not apply in a case with facts that the 
representative contends are similar to the Veteran's case.  See 
22 Vet. App. 63 (2008).  In Vigil, a veteran was denied service 
connection for PTSD after a VA examiner determined that he did 
not have a PTSD diagnosis.  After the veteran submitted another 
application for compensation, he was granted service connection 
for PTSD when a diagnosis was established and evidence was 
obtained from the United States Armed Services Center for 
Research of Unit Records (USASCRUR) (now known as JSRRC).  In 
Vigil, USASCRUR provided unit records to the RO describing an 
explosion at an ammunition dump that the veteran previously 
described as one of his stressors (emphasis added).  The RO, in 
part, relied on the records provided by USASCRUR to award service 
connection for PTSD as the information in the records served to 
verify and support the veteran's stated in-service stressor.  See 
38 C.F.R. § 3.304(f) (2009) (providing the requirements for 
establishing service connection for PTSD).

The Court in Vigil did not hold that § 3.156(c) applied in that 
case but that the Board's reasoning for why the section did not 
apply was erroneous.  Notably, the Court found that the unit 
records supplied by USASCRUR were the type of service records 
contemplated by § 3.156(c)(1), not just misplaced or corrected 
records.  Vigil, 22 Vet. App. at 66.  Moreover, the Court held 
that § 3.156(c) provided for the possibility of an earlier 
effective date for an award of service connection for a 
previously denied claim compared to the provisions for claims to 
reopen.  In a sense, the original claim is not just reopened, it 
is reconsidered and serves as the date of claim and the earliest 
date for which benefits may be granted.  Id. at 66-67.

The facts of the Veteran's case are similar, but distinguishable, 
from those in Vigil.  In the Veteran's case, the claim was 
initially denied in June 1993 on account of no established PTSD 
diagnosis in a May 1993 VA examination report.  After the Veteran 
submitted the May 1999 application, the evidence established a 
diagnosis of PTSD and USASCRUR provided information that the RO 
determined was sufficient to verify one of the Veteran's stated 
in-service stressors.  In this regard, USASCRUR responded to a 
request from the RO to verify an incident recalled by the Veteran 
where a fellow service member drowned in Vietnam and the Veteran 
witnessed the recovered body.  The Veteran had also submitted a 
statement from another service member who recalled the incident.  
Both statements indentified the drowning victim by name.  In July 
2005, USASCRUR provided the RO with a single-page document 
containing a response text indicating that the United States Army 
casualty data base contained information that the identified 
service member did indeed drown in Vietnam and that he was 
assigned to the Veteran's unit of assignment at the time of the 
incident.

Based on the Court's language in Vigil, and notwithstanding the 
fact that the actual service records were not forwarded to the RO 
(rather a written text response of information contained in the 
casualty data base records), the information provided by USASCRUR 
in July 2005 likely is the type of information contemplated by 
§ 3.156(c)(1).  Although the casualty data base does not mention 
the Veteran's name, such is not required, and the information is 
similar in nature to the unit records that were obtained from 
USASCRUR in Vigil.  Nevertheless, the difference between the 
Veteran's case and the veteran in Vigil is that the asserted in-
service stressor regarding the drowning of the fellow service 
member was not previously described with sufficient information 
to identify and obtain the relevant service record.  That is, the 
exception in 38 C.F.R. § 3.156(c)(2) applies to the Veteran's 
case.

When the Veteran filed his claim of service connection for PTSD 
in 1993, he identified multiple in-service stressors to which he 
claimed his PTSD was related in a February 1993 stressor 
questionnaire.  Although he did reference a civilian friend who 
drowned, the Veteran did not provide the names of any casualties 
at that time and he stated that the names of any casualties were 
unknown.  Thus, even if the RO undertook additional development 
in 1993, the information in the casualty data base could not have 
been obtained.  Only after the Veteran filed his claim to reopen 
in May 1999 did he provide sufficient information (i.e., provided 
the name of the casualty) for USASCRUR to identify the casualty 
in the data base.  Given these circumstances, unlike the case in 
Vigil, § 3.156(c)(1) does not apply to the casualty data base 
information because the records fall within the scope of 
§ 3.156(c)(2).  Consequently, in the Veteran's case, 38 C.F.R. 
§ 3.156(c)(1) does not apply and, as described in detail above, 
the case must be considered in the context of a claim to reopen 
when assessing whether an earlier effective date is warranted.  

In sum, no application to reopen (or record that can be construed 
as an application to reopen) the PTSD claim was received by VA 
until the application for benefits was received from the Veteran 
on May 6, 1999.  Consequently, an effective date earlier than 
May 6, 1999, for the award of service connection for PTSD is not 
warranted.

B. PTSD Ratings

By way of background, the Veteran was initially awarded a 30 
percent rating for PTSD, effective from April 24, 2000, when 
service connection was granted in February 2006.  Thereafter, the 
Veteran appealed for a higher initial rating for his PTSD.  In 
the course of the appeal, the RO issued several favorable rating 
actions.  In March 2007, the RO increased the rating to 50 
percent effective from June 19, 2006.  By an October 2007 
decision, the rating was increased to 70 percent effective from 
April 18, 2007, and the disability was re-characterized as PTSD 
with major depression (hereinafter PTSD).  Lastly, in January 
2008, the rating was increased to 50 percent from an earlier 
effective date of May 6, 1999, and the 70 percent rating was made 
effective from January 22, 2007.  Because less than the maximum 
available benefit for a schedular rating was awarded for PTSD and 
because the higher rating was not granted effective from the 
initial date that service connection was awarded, the issues are 
properly before the Board.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  
Consequently, the Board will address whether the Veteran is 
entitled to an evaluation in excess of 50 percent for PTSD from 
May 6, 1999, through January 21, 2007, and an evaluation in 
excess of 70 percent for PTSD from January 22, 2007.

Since the award of service connection, the Veteran's PTSD has 
been evaluated under Diagnostic Code 9411 for PTSD.  Under that 
diagnostic code, a 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment; mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2009).

A review of the evidence of record reveals that the Veteran first 
sought treatment for PTSD in 2000 at the Topeka VAMC.  A 
diagnosis of PTSD was provided in an initial evaluation by a 
treating psychiatrist in February 2000.  The evaluation noted 
that the Veteran was divorced and he was living with a 
girlfriend.  He also had contact with his daughter.  At that 
time, the Veteran was operating several businesses.  The Veteran 
denied having attempted suicide, homicidal ideation, suicidal 
ideation, significant depression, depressed mood, change in 
appetite, and panic attacks.  He did report experiencing symptoms 
of nightmares, flashbacks, intrusive recollections, isolation, 
poor sleep, anger, irritability, poor concentration, increased 
startle response, hypervigilance, and anxiety.  On examination, 
the Veteran was somewhat disheveled.  He was alert, oriented, and 
cooperative.  The Veteran's mood was euthymic and remote memory 
was intact.  Judgment and insight were fair.  He admitted to 
suspiciousness, paranoia, and to one episode of hallucinations.  
There were no signs of a formal thought disorder or delusions.  
The psychiatrist assigned a GAF (global assessment of 
functioning) score of 55.

A different VA psychiatrist evaluated the Veteran in March 2000.  
She provided a diagnosis of PTSD and assigned a GAF score of 50 
and stated that a GAF score of 50 was the highest level of 
functioning in the past year.  Many similar findings were made 
concerning the Veteran's PTSD except it was noted that he did 
have a history of suicidal ideation and had recurrent thoughts of 
death.  Additionally, he had panic attacks approximately twice 
per week.  The Veteran also did report experiencing homicidal 
ideation and had a history of shooting another man.  His speech 
was highly circumstantial and he reported a history of two 
episodes of auditory hallucinations and one episode of visual 
hallucinations.  

An October 2000 assessment from Dr. C.P. contains diagnoses of 
PTSD, major depression, panic disorder, and alcohol dependence.  
Dr. C.P. noted that the Veteran could not make social 
adjustments, related to other people, or maintain normal 
concentration.

The earliest VA compensation and pension examination in 
connection with the PTSD claim was conducted in September 2005.  
The examiner who was a psychologist was able to review the 
evidence in the claims file, interview the Veteran, and 
administer a battery of psychological tests.  It was noted that 
the Veteran continued to have a relationship with his girlfriend 
and daughter, and continued to operate businesses.  He reported 
experiencing nightmares, intrusive thoughts, flashbacks, 
isolation, conflicts, loss of interest in activities, sleep 
problems, irritability, poor concentration, hypervigilance, and 
increased startle response.  The Veteran's responses to 
psychological testing included periodic suicidal thoughts and 
mild to moderate anxiety.  The examiner diagnosed the Veteran 
with PTSD and assigned a GAF score of 55.  The examiner stated 
that the disturbances from the Veteran's PTSD caused clinically 
significant distress as well as impairment in the ability to form 
and sustain interpersonal relationships, but they did not 
preclude him from the ability to manage his finances 
independently.

In January 2007, the Veteran underwent further VA psychiatric 
examination.  The examiner reviewed the Veteran's electronic VA 
medical records, interviewed the Veteran, and conducted a mental 
status examination.  After the examination was complete, the 
examiner was able to review the evidence in the claims file.  The 
examiner noted that the Veteran had been receiving active 
psychotherapy at the VAMC.  The Veteran had subjective complaints 
of nightmares, flashbacks, isolation, memory problems, poor 
concentration, irritability, and hypervigilance.  He reported 
that he does not like to go to places with other people or 
socialize with others outside of his immediate family.  The 
examiner noted that the Veteran was not working regularly but 
that he owned a laundromat that he was trying to sell because he 
did not like dealing with the people there.  The Veteran 
indicated that he did not have problems with violence toward 
others but that he would break items when enraged.  There were no 
suicide attempts over the past one and a half years.  

On examination, the Veteran was dressed casually and had good 
grooming.  His speech was clear and coherent.  His thoughts were 
logical and goal directed, and his behavior was appropriate.  
There was no impairment of thought process or any clear 
delusional beliefs.  However, there was an indication that the 
Veteran experienced paranoia recently.  With respect to 
hallucinations, the Veteran reported that he would hear a mumbled 
voice occasionally.  The examiner noted that the Veteran had 
suicidal thoughts but tried to not let them continue for too 
long.  The Veteran experienced compulsive behavior and mild panic 
attacks.  His mood was depressed.  Hopelessness and sleep 
problems were evident.  The Veteran was oriented and 
concentration was intact, but he had some short-term memory 
problems.

The January 2007 VA examiner provided Axis I diagnoses of PTSD 
and major depressive disorder.  The examiner stated that most of 
the symptoms were attributable to PTSD.  In any case, major 
depression has been added to the characterization of the service-
connected disability.  The examiner assigned a GAF score of 45 
because the Veteran showed serious symptoms of suicidal ideation 
and he showed serious impairment in social functioning.  Notably, 
the examiner stated that the Veteran's psychosocial functioning 
had not changed significantly since his September 2005 VA 
examination.  Some symptoms, such as suicidal ideation, auditory 
hallucinations, and paranoia may have been worse compared to that 
time period.  The examiner noted that the Veteran was competent 
for VA purposes, and showed the capacity to manage his own funds 
despite concentration and memory deficits that were affecting his 
ability to run the laundromat.  (The date of this examination, 
January 22, 2007, is the effective date of the 70 percent rating 
for PTSD that is currently assigned.)

The Veteran underwent further VA psychiatric examination in June 
2007.  Although the claims file was not available for review by 
the VA psychologist, she was nevertheless able to review the 
Veteran's VA electronic medical records and interview and examine 
the Veteran.  The examiner noted that the Veteran's psychiatric 
symptoms were continuing and that he was attending weekly 
psychotherapy groups.  The examiner stated that the symptoms 
interfere significantly with the Veteran's ability in most areas 
of his life.  Noted symptoms included severe anxiety and marked 
depression, sleep problems and nightmares, vague paranoid 
ideation, intrusive memories, isolation, intense irritability, 
and anhedonia.  The Veteran acknowledged suicidal ideation and 
hopelessness.  He preferred not to interact with other people 
except for his girlfriend and his children.  The Veteran ceased 
operating his laundromat after it was damaged by a fire.  
Additionally, he was arrested after a verbal encounter with 
police officers at the scene of the fire.

Mental status examination revealed that the Veteran was dressed 
casually and had appropriate personal hygiene.  The Veteran's eye 
contact was appropriate, his speech was fluent and coherent, and 
his thinking was logical and goal directed.  He was moderately 
anxious during the interview and he stated that he had memory 
difficulties.  The Veteran showed an appropriate range of affect 
and there was no evidence of impaired thinking or communications 
skills.  With respect to audio hallucinations, the Veteran 
indicated he hears a mumbling voice.  He admitted to suicidal 
thoughts without a formal plan, but had feelings of hopelessness 
and guilt.  There was no homicidal ideation.  He was generally 
able to maintain minimal personal hygiene and other basic 
activities of daily living.  The Veteran was oriented to person, 
place, and time, but had some short-term memory difficulties.  
There were no ritualistic behaviors or distortion in thought 
process.  Panic attacks were reported as once per week.  There 
was evidence of depression, anxiety, sadness, hopelessness, 
lethargy, anhedonia, and suicidal ideation.  The Veteran reported 
having difficulties sleeping, but there were not difficulties 
with impulse control.

The June 2007 examiner determined that the Veteran continued to 
meet the criteria for a diagnosis of PTSD and that major 
depressive disorder as secondary to the PTSD.  A GAF score of 40 
was assigned because the Veteran showed major impairment in 
several areas, including depression, suicidal ideation, isolation 
with no friends, and problems with his vocational role on account 
of the laundromat fire.  Significantly, the examiner 
characterized the effects of the Veteran's PTSD on occupational 
and social functioning as resulting in "deficiencies in most of 
the following areas:  work, school, family relations, judgment, 
thinking and mood."

Another VA examination was conducted in June 2007.  The 
examination did not focus solely on PTSD but rather the Veteran's 
entire medical problems.  To the extent PTSD was addressed, the 
VA physician noted that the Veteran's sleep deprivation related 
to his PTSD reduces his ability to obtain or retain gainful 
employment.

As detailed in the examination reports, the Veteran has received 
regular treatment for his PTSD for most of the rating period, 
since 2000.  The VA records document some of the symptoms noted 
in the examination reports.  The records however do not contain 
the comprehensive evaluation set forth in the several examination 
reports with detailed assessments of the Veteran's symptoms and 
their effects on his occupational and social functioning.  Thus, 
the Board finds that the VA examination reports contain the best 
evidence for deciding the rating claims in order to evaluate the 
disability in the context of the rating criteria.  In a similar 
nature, the Veteran has submitted multiple statements and lay 
statements from acquaintances and family describing symptoms they 
believe are related to his PTSD.  The statements note various 
symptoms similar to those contained in the examination reports.  
Thus, the Board will focus primarily on the evidence set forth in 
the VA examination reports.

The Board finds that from January 22, 2007 (the date of the 
second VA examination), the evidence shows that the Veteran's 
service-connected PTSD has been manifested by symptoms that have 
resulted in occupational and social impairment with deficiencies 
in most areas.  The January 2007 and the June 2007 examination 
reports reflect that the Veteran experiences recurrent suicidal 
ideation, some compulsive behavior, frequent panic attacks, 
irritability that leads to property damage, difficulty adapting 
to stressful circumstances such as a work setting, some auditory 
hallucinations, and an inability to establish and maintain 
effective relationships other than with his girlfriend and 
children.  These are the type of symptoms reflective of a 70 
percent rating according to the examples set forth in Diagnostic 
Code 9411.  Moreover, the GAF score of 40 is reflective of some 
impairment in reality testing or communications, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, according to DSM-IV.  The 
GAF score of 45 is reflective of serious symptoms, such as 
suicidal ideation and severe obsessional rituals.  Furthermore, 
the June 2007 VA examiner expressly characterized the Veteran's 
PTSD as resulting in deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking and mood, 
which is the level of occupational and social impairment set 
forth for a 70 percent rating.  Thus, the 70 percent schedular 
rating assigned for PTSD for the rating stage beginning January 
22, 2007, is appropriate.  See 38 C.F.R. § 4.130 (Diagnostic 
Code 9411).

The Board also finds that from May 6, 1999, through January 21, 
2007, the evidence tends to show that the Veteran's service-
connected PTSD was been manifested by similar symptoms that 
resulted in occupational and social impairment with deficiencies 
in most areas.  The evaluation in March 2000 reflected at least a 
history of suicidal ideation.  Additionally, the September 2005 
examination indicated that the Veteran had periodic suicidal 
thoughts.  Although, suicidal ideation appeared to become more 
recurrent and severe by the time of the January 2007 examination, 
the evidence nevertheless tends to show that the Veteran 
experienced that symptom during the earlier rating stage.  
Additionally, the evidence showed that the Veteran was having 
difficulty adapting to stressful circumstances, such as his 
workplace setting.  The Veteran also had the same type of 
inability to establish and maintain effective relationships other 
than with his girlfriend and his children.  Moreover, similar 
occasional hallucinations were noted during the earlier rating 
stage.  Furthermore, although a GAF score of 55 is more 
indicative of moderate symptoms according to DSM-IV, a GAF score 
of 50 was assigned as early as March 2000.  A GAF score of 50 is 
in the same range of a score of 45 and is reflective of serious 
symptoms, such as suicidal ideation and severe obsessional 
rituals.

Although the rating period from May 6, 1999, through January 21, 
2007, appears to reflect a somewhat less severe disability 
picture than the following period, the evidence nevertheless 
supports a schedular rating of 70 percent.  That is, the 
Veteran's PTSD during that time period more closely approximated 
the level of impairment set forth for a 70 percent rating 
compared to a 50 percent rating.  See 38 C.F.R. § 4.7.  Notably, 
the January 2007 examiner stated that the Veteran's PTSD had not 
changed significantly since the September 2005 examination 
indicating that the disability picture was similar in both 
instances.  Additionally, although not all of the examples of 
symptoms reflective of a 70 percent rating were evidenced, the 
list of symptoms are merely examples of that level of impairment, 
and it is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified.  See 38 C.F.R. § 4.21 (2009).  Therefore, the Board 
concludes that a 70 percent schedular rating is also warranted 
for PTSD from May 6, 1999, through January 21, 2007.

Although the Veteran's PTSD has caused occupational and social 
impairment since the award of service connection, total 
occupational and social impairment has not been shown by the 
evidence at any point during the rating stages.  Without 
sufficient evidence that the Veteran's PTSD has more closely 
approximated total impairment, a total (100 percent) rating is 
not warranted.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411).  
The examination reports have not indicated that the Veteran's 
PTSD has been manifested by even more disabling symptoms such as 
gross impairment of thought process or communication.  Although 
some paranoia was evidenced, the examiners determined there were 
no persistent delusions.  Additionally, the Veteran has 
experienced occasional hallucinations, primarily an auditory 
mumbling voice.  The examples of total impairment include 
persistent hallucinations, which have not been shown.  Suicidal 
ideation has clearly been shown as a manifestation, but the 
evidence has not shown that the Veteran is in persistent danger 
of hurting himself as he has not planned or attempted suicide.  
Moreover, although the Veteran's irritability has resulted in 
damage to his own property, the examination reports tend to show 
there has not been a persistent danger of hurting others.  The 
examination reports also show that the Veteran has been able to 
maintain his personal hygiene and the ability to perform basic 
activities of daily living.  He has also not been shown to be 
disoriented or have memory loss to the degree of not knowing the 
names of close relatives, his occupation, or his own name.  
Finally, the Veteran has retained some relationships as he has a 
relationship with a girlfriend and his children.  He had also 
been involved in operating businesses until his laundromat 
suffered fire damage.  Given the absence of the type of 
symptomatology equating to total impairment, and the evidence of 
symptoms approximating the level of disability of a 70 percent 
rating, the Board concludes that a schedular rating in excess of 
70 percent is not warranted for PTSD at any point since the 
effective date of the award of service connection.

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's PTSD has reflected so exceptional 
or unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  The symptoms of his disability have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral for 
a determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the Veteran 
is entitled to a schedular evaluation in excess of 50 percent for 
PTSD-70 percent, but no higher, from May 6, 1999, through 
January 21, 2007.  Entitlement to an evaluation in excess of 
70 percent for PTSD for any time since May 6, 1999, must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the assignment of 
a rating higher than 70 percent, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date earlier than May 6, 1999, for 
the award of service connection for PTSD is denied.

From May 6, 1999, through January 21, 2007, a 70 percent 
schedular rating for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary awards.

From May 6, 1999, a rating in excess of 70 percent for PTSD is 
denied.


REMAND

In regards to the issue of entitlement to TDIU prior to April 18, 
2007, the Veteran was granted TDIU by an October 2007 rating 
decision with an effective date for the award of April 18, 2007.  
On April 18, 2007, the RO received an express claim for TDIU from 
the Veteran's representative and a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on Unemployability).  
It has been VA's practice to require the submission of VA Form 
21-8940 before TDIU may be granted.  See VA Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart ii, ch. 2, sec. 
F.25.a. (2009).

During the course of the appeal, the Court issued a case wherein 
it held that, when evidence of unemployability is presented, the 
issue of whether TDIU will be assigned should be handled during 
the determination of the initial disability rating assigned at 
the time disabilities are determined to be service connected.  
See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, 
the Court determined that there is no freestanding claim for 
TDIU.  Id. at 451.

When the Veteran submitted his application for benefits 
concerning PTSD on May 6, 1999, he filled in the section of the 
application that is titled "If you claim to be totally 
disabled" and indicated that he was not employed.  Thus, in 
accordance with Rice, the TDIU "claim" has been an aspect of 
the Veteran's rating claim since he submitted the application.  
Consequently, the TDIU issue must be remanded in order for the 
agency of original jurisdiction to consider whether TDIU is 
warranted prior to the April 18, 2007, date of the TDIU 
application in accordance with Rice.  Additionally, the Board's 
award of a 70 percent schedular rating for PTSD for the earlier 
rating stage may have an impact on the outcome of the TDIU issue.  
The award should be considered in the context of the TDIU claim.

The Board notes that the Veteran has also been awarded service 
connection for type 2 diabetes mellitus, evaluated as 10 percent 
disabling from August 23, 2002, and 20 percent disabling from 
September 24, 2004; peripheral neuropathy of the 


right lower extremity, evaluated as 10 percent disabling from 
April 18, 2007; and peripheral neuropathy of the left lower 
extremity, evaluated as 10 percent disabling from April 18, 2007.  
Although the Veteran and his representative primarily contend 
that TDIU has been warranted solely as the result of service-
connected PTSD, the other service-connected disabilities must 
also be considered when the issue is re-adjudicated on remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Implement the 70 percent rating for 
PTSD as described in the order above.

2.  After undertaking any other development 
deemed appropriate, re-adjudicate the issue 
of whether TDIU is warranted prior to April 
18, 2007.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.  Consideration should be given to 
the 70 percent schedular rating that was 
awarded for service-connected PTSD from 
May 6, 1999, through January 21, 2007, and 
also the effects of the Veteran's other 
service-connected disabilities (diabetes 
mellitus and peripheral neuropathy of each 
lower extremity).

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


